Dear Mr. Farley:
This office is in receipt of your most recent request for the opinion of this office regarding claims for homestead exemptions on properties that have been placed in trust. You have asked this office to examine three trust instruments and determine whether homestead exemptions should be granted on the properties held by those trusts.
Respectfully, we must advise that we are not in a position to examine the individual trust instruments submitted with your request. It is beyond the purview of this office to determine whether a particular taxpayer's property is entitled to a homestead exemption. That determination is really a factual one which is the responsibility of the various assessors, subject to the review of the Tax Commission, and ultimately by the courts. La. Const. Art. VII, Sec. 18; R.S. 47:1952, Atty. Gen. Ops. Nos. 96-182 and 96-161.
We note that Opinion No. 97-19, which was addressed to you earlier this year, provides the answer to your question. Therein, we advised that this office has consistently stated that property held in trust is not entitled to the homestead exemption unless the settlor of the trust is also one of the trustees or he or his spouse is the principal beneficiary of the trust. Conversely, if the settlor is one of the trustees or he or his spouse is the principal beneficiary of the trust, then in that event trust property would be eligible for homestead exemption. We also provided you with copies of Atty. Gen. Ops. Nos. 95-462, 91-312, 84-857, and 84-133, which addresses this same issue. I am also enclosing herewith a copy of Atty. Gen. Op. No. 74-371, which is quite pertinent to your request.
If this office can be of assistance in other areas of the law, please do not hesitate to contact us.
Yours very truly,
                                  RICHARD P. IEYOUB ATTORNEY GENERAL
                                  BY: ___________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv Enclosure
March 22, 1974
74-371
Bernard N. Marcantel District Attorney P.O. Drawer 1366 Jennings, Louisiana
Re: Homestead Exemption of corpus of trust